DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 14, 17, 20, 27, 28, 30, & 41 – 42, the addition of new claim 43. Claims 28, 30, & 32 – 38 are withdrawn and claims 1 – 13, 15, 22, 29, 31 & 39 are cancelled. Claims 14, 16 – 21, 23 – 27, 40 – 43 are examined herein.

Claim Objections
Claim 43 is objected to because of the following informalities:  
AlSiOxNy is the same compound as SiAlOxNy.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16 – 21, 23 – 27, & 40 – 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 14, as discussed in the previous office action, there is no support in the specification generically for the dielectric layers having a lower refractive index than the ultraviolet light absorbing layer. A claim recitation of a generic property based upon one single example (species) is not sufficient support for the entire genus claimed. 
Claims 16 – 27 & 40 – 43 are dependent on claim 14 and therefore also rejected.
With regard to claim 42, this limitation is dependent on the species of claim 41, which only has support in a single working example shown in Table 2. Therefore, as discussed in the previous office action, there is also no support in the specification generally for the relative thicknesses of the ultraviolet-absorbing layer and each the dielectric layers beyond the specific thickness values of each layer of the single working example of Table 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 16 – 19, 21, & 23 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2014/0078589 A1).
*As evidenced by The Laboratory People (https://camblab.info/what-gives-pyrex-glassware-its-advantages/) (Dec. 7, 2017)
With regard to claim 14, Fujii et al. teach an article comprising an antireflection coating (“dielectric stack”) on a substrate. The substrate includes optical glass (paragraph [0078]). In the third embodiment taught by Fuji et al., the coating comprises a first layer (61) (in contact with the substrate) having a high refractive index (paragraph [0088]) (Applicant’s “at least one ultraviolet light-absorbing layer”). The coating further comprises a dielectric stack, which further includes a low refractive index layer and an intermediate refractive index layer (Applicant’s “first dielectric layer and…second dielectric layer comprise differing refractive index values from one another and lower than the at least one ultraviolet-light-absorbing layer”) (paragraph [0088]).

    PNG
    media_image1.png
    324
    352
    media_image1.png
    Greyscale

Fujii et al. teach examples of the materials preferably with a refractive index of 2.201 – 2.5 (paragraph [0090]) include Nb2O5 and/or TiO2, (paragraph [0091]). Applicant teaches the ultraviolet light absorbing layer comprises at least one of Nb2O5, TiO2, Ta2O5 (specification, paragraph [0014]). Therefore, the high refractive index layer materials taught by Fujii et al. inherently have an absorption greater than 50% at wavelengths from 250 nm to about 380 nm. 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The first layer (61) of the third embodiment (“ultraviolet light absorbing layer”) has an optical thickness of the 5 – 45 nm and a refractive index of 2.201 – 2.5 (paragraph [0090]). The optical thickness is calculated by multiplying the refractive index (n) by the physical thickness (d) (paragraph [0097]). Therefore, the UV-light absorbing layer has a thickness of 11.005 nm – 112.5 nm, which is within Applicant’s claimed range of about 4 nm and about 200 nm.

With regard to claim 16, the first layer having a refractive index of 2.201 – 2.5 is a single layer, as shown in Fig. 3 above.
With regard to claim 17, as shown in Fig. 3 above, the dielectric layer stack comprises an alternating sequence of dielectric layers (62, 64, 66, 68, 70, 72, & 74) and ultraviolet light-absorbing layers (61, 63, 65, 67, 69, 71, & 73).
With regard to claims 18 – 19, the extinction coefficient is not taught, but inherent to the material.
With regard to claim 21, as discussed for claim 14 above, Fujii et al. teach the high refractive index layers (“ultraviolet light-absorbing layers”) for the third embodiment include Nb2O5 and/or TiO2, but not AlSiOxNy or ZnO.
However, Fujii et al. teach other embodiments comprising ZnO as the high-refractive index material (paragraphs [0020] & [0075] & Fujii’s claim 3).
When considering the reference of Fujii et al. in its entirety, it would have been obvious to one of ordinary skill in the art to substitute the high refractive index material of Nb205 and/or TiO2 of the third embodiment with ZnO taught as a high refractive index material in the first embodiment because Fujii et al. recognizes ZnO as an equivalent high refractive index material. See MPEP 2144.06.II.
With regard to claims 23 – 24, Fujii et al. teach the high and low refractive index layers were formed by vapor deposition (PVD) (paragraph [0085]), which is a similar vapor deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Fujiii et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, and the article would encompass similar properties as claimed by Applicant, such as a hardness of ≥8 GPa, as measured by Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater (claim 23), wherein the hardness of the UV light-absorbing layer has an indentation depth of about 50 nm or greater, within about +/- 50% of the maximum indentation hardness of the article (claim 24).
With regard to claim 25, Fujii et al. teach the dielectric layer is composed of the same alternating high RI materials (discussed above) and intermediate or low RI materials (SiO2) (Fujii et al., paragraph [0091]) of the same thickness as disclosed in Applicant’s specification (see Applicant’s Table 3 & claims discussed above). 
Therefore, it would have been obvious to one of ordinary skill in the art that the UV light-resistant article taught by Fujii et al. would encompass similar properties as claimed by Applicant, such as well as the same a* perimeter color shift and a b* parameter color shift of <~4 after exposure to visible light at a normal incidence angle.
With regard to claims 26 – 27, Fujii et al. teach the high and low refractive index layers were formed by a vapor deposition (PVD) (paragraph [0085]), which is a similar vapor deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Fujiii et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, such as an absorption of greater than 90% at wavelengths from about 100 nm to about 380 nm.

Claim(s) 14, 16 – 19, 22 – 27, & 41 – 42 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2014/0016201 A1).
With regard to claim 14, Lee et al. teach touch screens for electronic devices (a cover substrate disposed over the display), such as cell phones, music players, eBook readers, electronic notepads, airport check-in machines, and computer monitors (paragraph [0003]), comprising a glass substrate, optical (anti-reflective) coating comprising a low refractive layers (Applicant’s “first dielectric layer”) disposed on the surface of the glass substrate (paragraphs [0040-0046]).  Furthermore, the optical coating comprises at least one material/layer to provide a specified optical function.  In other words, at least one high refractive index layer (Applicant’s “ultraviolet light-absorbing layer”) (paragraph [0042]). 
Lee et al. teach the high refractive index layer material may be composed of Nb2O5 (350), which is the same material as used by Applicant as the UV light-absorbing layer (see specification, paragraph [0014]).  Additionally, the high refractive index layers were formed by plasma vapor deposition (PVD) (paragraph [0084]), which is a similar plasma deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, such as an absorption of greater than 90% at wavelengths from about 100 nm to about 380 nm. 
The optical coating applied to the glass article may have a plurality of periods consisting of a layer of high refractive index material and a layer of a low refractive index material (Applicant’s “first dielectric layer”). A layer of high refractive index material or a layer of low refractive index material may be the first layer of each period (paragraph [0075]). In other words, either the high RI layer or the low RI index layer may be the first layer coated onto the substrate to form the first layer of each period (i.e. in direct contact with the substrate). It would have been obvious to one of ordinary skill in the art to form the antireflection coating taught by Lee et al. such that either the high RI index layer or the low RI index layer is in direct contact with the glass substrate.
The antireflective coating comprises alternating layers of low refractive index layers (Applicant’s “first dielectric layers”) and a second high refractive index or medium refractive index (RI) layers (Applicant’s “second dielectric layer”), at least one of which is an ultraviolet-light absorbing layer (paragraphs [0040] – [0046]). 
Lee et al. teach a plurality of high refractive index layers comprising high refractive index (RI) material, which is in the range of 1.7 – 3.0, is composed of TiO2, Ta2O5, or Nb2O5 (Table 2 & paragraph [0042]) (at least one of the high RI layers is Applicant’s “ultraviolet light-absorbing layer”).
The thickness of each of the layers of the high refractive index material may be in the range of 5 nm to 200 nm (paragraph [0076]), which meets Applicant’s claimed thickness range for the at least one UV-light absorbing layer between about 4 nm and about 200 nm.
Lee et al. teach a median refractive index material (Applicant’s “second dielectric layer”), which has a RI in the range of 1.5 to 1.7 (paragraph [0042]). Therefore, it would have been obvious to one of ordinary skill in the art that to use a plurality of different high refractive index material layers in the same embodiment, such that a second dielectric layer has a refractive index lower than the at least one ultraviolet-light absorbing layer.

With regard to claim 16, Lee et al. teach the optical coating comprises at least one material/layer to provide a specified optical function.  In other words, at least one (single) high refractive index layer, which may be composed of Nb2O5, as discussed above (Applicant’s “ultraviolet light-absorbing layer”) (paragraph [0042]).
With regard to claim 17, Lee et al. teach the optical (anti-reflective) coating comprises a stack of alternating sequence of high refractive layers (Applicant’s “UV light-absorbing layers”) and low refractive layers (Applicant’s “dielectric layers”) (paragraphs [0040-0046]). As discussed above for claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties, such as an absorption of greater than 90% at wavelengths from about 100 nm to about 380 nm, as the ultraviolent light-absorbing element claimed by Applicant because the layers are made of the same material.
With regard to claim 18, Lee et al. teach the high and low refractive index layers were formed by plasma vapor deposition (PVD) (paragraph [0084]), which is a similar plasma deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, such as an extinction coefficient (k) of ≤ 5 x 10-4 at wavelengths from about 380 nm to about 700 nm. 
With regard to claim 19, Lee et al. teach the high and low refractive index layers were formed by plasma vapor deposition (PVD) (paragraph [0084]), which is a similar plasma deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, such as an extinction coefficient (k) of > or = to 5 x 10-4 at wavelengths greater than 700 nm. 
With regard to claim 22, Lee et al. teach the outermost layer is a capping layer of SiO2.  The optical coating may have thickness of 100 – 2000 nm, depending on the intended use of the coated article (paragraph [0075]).  The capping layer has a thickness of 20 – 200 nm (paragraph [0075]).  As such, the total thickness of the stack is between 120 nm – 2200 nm, which is within Applicant’s claimed range of about 10 nm to about 5000 nm.
With regard to claims 23 – 24, Lee et al. teach the high and low refractive index layers were formed by plasma vapor deposition (PVD) (paragraph [0084]), which is a similar plasma deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, and the article would encompass similar properties as claimed by Applicant, such as a hardness of ≥8 GPa, as measured by Berkovich Indenter Hardness Test along an indentation depth of about 50 nm or greater (claim 23), wherein the hardness of the UV light-absorbing layer has an indentation depth of about 50 nm or greater, within about +/- 50% of the maximum indentation hardness of the article (claim 24).
With regard to claim 25, Lee et al. teach the dielectric layer is composed of the same alternating high RI and low RI materials of the same thickness as disclosed in Applicant’s specification (see Applicant’s Table 3 & claims discussed above). 
Therefore, it would have been obvious to one of ordinary skill in the art that the UV light-resistant article taught by Lee et al. would encompass similar properties as claimed by Applicant, such as well as the same a* perimeter color shift and a b* parameter color shift of <~4 after exposure to visible light at a normal incidence angle.
With regard to claims 26 – 27, Lee et al. teach the high and low refractive index layers were formed by plasma vapor deposition (PVD) (paragraph [0084]), which is a similar plasma deposition method used by Applicant for forming the ultraviolet light-absorbing element and dielectric layers (specification, paragraphs [0054], [0056], [0060], & [0101]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the high refractive index layer of the optical coating taught by Lee et al. would encompass similar properties as the ultraviolent light-absorbing element claimed by Applicant, such as an absorption of greater than 90% at wavelengths from about 100 nm to about 380 nm.
With regard to claims 41 – 42, Lee et al. teach the thickness of each of the layers of the high refractive index material (UV-light absorbing layer and second dielectric layer) and the low refractive index (first dielectric layer) material may be in the range of 5 nm to 200 nm (paragraph [0076]). The reflectance increases with the thickness of the coatings applied to the surface of the transparent glass plate (paragraph [0055]). 
Therefore, absent a showing of criticality with respect to the relative thicknesses of the first, second, and UV-light absorbing layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired anti-reflective properties. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., as applied to claim 14 above, and further in view of Smith (US 2014/0131091 A1).
Claim(s) 20 is rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/015959 A1), as applied to claim 14 above, and further in view of Smith (US 2014/0131091 A1).
*As evidenced by Encyclopaedia Britannica
With regard to claim 20, Fujii et al. teach the glass substrate is preferably Pyrex® (paragraph [0078]), which is composed of SiO2, Al2O3, B2O3, and Na2O.* 
Lee et al. teach exemplary glass substrates include soda lime glass (paragraph [0044]).  According to Encyclopaedia Britannica, soda lime glass is composed of silicon dioxide, aluminum oxide, soda (sodium oxide), and calcium oxide.
However, neither Fujii et al. or Lee et al. teach a glass composition comprising 60 – 70 mol% SiO2 and 6 – 14 mol% Al2O3.
Smith teaches glass substrates as a cover glass for electronic display devices (paragraphs [0001] – [0002], [0008], & [0085]). For example, the glass substrate composition is preferably an alkali aluminosilicate glass comprising 60 – 70 mol% SiO2, 6 – 14 mol% Al2O3, as well as B2O3, Li2O, Na2O, K2O, MgO, and CaO (paragraph [0037]). The cover glass includes a phase-transformation layer for effecting optical properties, such as refractive index (Applicant’s “dielectric layer stack”) and light absorption properties (paragraphs [0047] & [0068]).
Therefore, based on the teachings of Smith, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an aluminosilicate glass comprising 60 – 70 mol% SiO2 and 6 – 14 mol% Al2O3 because this composition for a glass substrate, in combination with an optical laminate, has been shown to be effective for use as cover glass for electronic display devices.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 14 above, and further in view of Fujii et al.
Lee et al. teach a plurality of high refractive index layers comprising high refractive index (RI) material, which is in the range of 1.7 – 3.0, is composed of TiO2, Ta2O5, or Nb2O5 (Table 2 & paragraph [0042]) (at least one of the high RI layers is Applicant’s “ultraviolet light-absorbing layer”). However, Lee et al. fail to teach the high refractive index layer (“at least one ultraviolet light-absorbing layer”) comprises at least one of AlSiOxNy or ZnO.
Fujii et al. teach an article comprising an antireflection coating (“dielectric stack”) on a substrate comprising an optical glass (paragraph [0078]). In some embodiments, the coating comprises ZnO as a high-refractive index material (paragraphs [0020] & [0075] & Fujii’s claim 3).
Therefore, when considering the reference of Fujii et al. in its entirety, it would have been obvious to one of ordinary skill in the art to substitute the high refractive index material of Nb205 and/or TiO2 of the third embodiment with ZnO taught as a high refractive index material in the first embodiment because Fujii et al. recognizes ZnO as an equivalent high refractive index material. See MPEP 2144.06.II.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., as applied to claim 14 above, and further in view of Kiple et al. (US 2013/0318766 A1).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 14 above, and further in view of Kiple et al. (US 2013/0318766 A1).
With regard to claim 40, Fujii et al. teach the antireflective film discussed above for claim 1 is contained within an optical equipment (device), such as a TV camera or digital camera (paragraph [0001]). The antireflective film taught by Fujiii et al. has the advantage of light reflectivity of 0.2% or less in the wavelength range of 390 – 720 (visible range) (paragraphs [0011] & [0080]).
Fujii et al. do not teach the antireflective film is a component of a cover substrate disposed over a display at or adjacent the front surface of the house.
Kiple et al. teach an electronic (optical) device (10), such as a cellular telephone (paragraphs [0021] & [0026]), comprising a housing (16) having front, back, and side surfaces, electrical components (paragraph [0023]) provided inside the housing, a display (14) at or adjacent the front surface of the housing, and a cover glass substrate (14) disposed over the display (paragraph [0027] & Fig. 1).

    PNG
    media_image2.png
    378
    419
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the anti-reflective film taught by Lee et al. and Fujii et al. into the electronic device taught by Kiple et al. in order to provide the cover glass substrate disposed over the glass substrate with desirable antireflection properties in the visible range.

Claims 41 & 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al., as applied to claim 14 above, and further in view of Koch, III et al. (US 2014/0335335 A1).
Claims 41 & 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 14 above, and further in view of Koch, III et al. (US 2014/0335335 A1).
With regard to claims 41 & 43, as discussed above for claim 14, the at least one ultraviolet light-absorbing layer comprises Nb2O5. For the third embodiment, Fujii et al. do not teach the first and second dielectric layers, having a refractive index of 1.370 – 1.690 (paragraph [0090]), comprises SiO2 and AlSiOxNy (also referred to as SiAlOxNy).
Fujii et al. teach other embodiments of the anti-reflective coating comprising SiO2 as the low-refractive index material. It would have been obvious to one of ordinary skill in the art to substitute an art recognized equivalent. However, Fujii et al. do not limit the material of the high RI layers, but do not teach the presence of AlSiOxNy.
Lee et al. teach low refractive index layers and a capping layer formed of SiO2 (paragraphs [0046] – [0047] & [0068]), medium refractive index layers (Al2O3) (paragraphs [0042], [0047], & [0068]), and a plurality of high refractive index layers comprising high refractive index (RI) material, such as Si3N4 (silicon nitride) (paragraph [0042]). However, Lee et al. do not limit the materials of the low, medium, and high refractive index layers, but do not explicitly teach the presence of AlSiOxNy.
Koch, III et al. teach electronic devices comprising a cover glass substrate and an optical film structure (420) on the surface of said substrate (paragraph [0148]). The optical film structure, such as an antireflection film (paragraphs [0129] and [0137]), comprises a first layer (422) composed of silicon oxide (SiO2), silicon nitride (Si3N4), aluminum-containing oxide, such as Al2O2, SiuAlvOxNy (paragraphs [0154] & [0155]). The composition of layer 422 may be tuned to minimize the variation on the reflectance color points as the viewing angle is changed from normal incidence to oblique incidence (paragraph [0159]).
	Therefore, based on the teachings of Koch, III et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to substitute the dielectric layers taught by Fujii et al. or Lee et al. comprising silicon oxide, silicon nitride, and/or aluminum oxide with silicon aluminum oxynitride (AlSiOxNy, also referred to as SiAlOxNy) because Koch, III. et al. demonstrates silicon aluminum oxynitride is an art recognized dielectric layer equivalent for use in a dielectric stack of an optical film structure, such as an anti-reflective. See MPEP 2144.06.II.

Response to Arguments
Applicant argues, “Responsive to the rejection to claims 14, 16 – 17, and 40 – 42 for failing to comply with the written description requirement, Applicant respectfully traverses the rejections.
“Claim 14 is amended by this response to clarify or correct the noted deficiencies. More particularly, claim 14, as amended, draws support directly from a representative number of species (indeed, a majority of the species), namely, at least the species detailed in Tables 1 and 2. As noted in the Applicant-Initiated Interview Summary dated July 22, 2022, the Examiner states that the limitation ‘wherein the first dielectric layer and the second dielectric layer comprise differing refractive index values from one another and lower than the at least one ultraviolet light-absorbing layer’ has ‘support for particular species within a large genus claimed.’ A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect that variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 2D 1780, 1790 (Fed. Cir. 2014)” (Remarks, Pg. 10).
“In addition, in reference to the different UV light-resistant layers illustrated in FIG. 3, the as-filed application further explains that ‘each of these materials exhibit relatively high real (n) and imaginary (k) refractive index components.’ (See paragraph [0063].) As such, the as-filed application provides relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See, Regents of the Univ. of Cal. V. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s specification suggests Applicant had possession of the species, but not the entire genus claimed. With regard to Applicant’s argument that Applicant’s amendment of claim 14 is “representative number of species” (2 out of 3 working examples of the specification), the argument is not persuasive.

    PNG
    media_image3.png
    344
    806
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    342
    816
    media_image4.png
    Greyscale

First, according to MPEP 2163.05.I.B, “a ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” With regard to claim 14, the entire genus can be a wide variety of refractive index values. Applicant’s 2 out of 3 working examples (examples of Tables 1 – 2 shown above) do not represent a wide variety of refractive index values for all the layers of the dielectric stack. 
For example, the examples upon which Applicant relies only contain ultraviolet light-resistant layers of Nb2O5 with a refractive index of 2.35. This one single value is not sufficiently representative of all the possible values (species) of the broad (unlimited) range of values of the genus recited in claim 14. This rational also applies to the first dielectric layer of SiO2 with a refractive index of 1.46 and a second dielectric layer of SiAlOxNy with a refractive index value of 2.03. The refractive index values of 1.46 and 2.03 are not representative of the entire broad (unlimited) refractive index range of the genus recited in claim 14. Therefore, Applicant has not met the requisite “representative number of species” to support their assertion that the entire genus is represented in the species disclosed in the specification.
	Second, Applicant has misinterpreted the ruling of Regents of the Univ. of Cal. V. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). This case law supports the Examiner’s position that a description of a species does not compel the conclusion of a description of a genus of which it is a part.

Applicant argues, “As it relates to the rejection of claims 40 – 42 for failing to comply with the written description, Applicant respectfully also traverses this rejection. Claim 41, as amended, recites further specific features of Table 2, namely, that ‘the first dielectric layer comprises SiO2, the second dielectric layer comprises SiAlOxNy, and the at least one ultraviolet light-absorbing layer comprises Nb2O5.’ As such, claim 40, as amended, does not recite generic properties directed to a genus. Rather, claim 41, as amended, is directed to the species illustrated in Table 2. Because claim 42 is dependent on claim 41 and includes all the same limitations drawn to a specific species, it also does not recite generic properties. Indeed, as illustrated in Table 2, the second dielectric layer of SiAlOxNy has a thickness of 2000 nm, which is about 90% of the total thickness of the article. While directed to the species in Table 2, it is noted that similar relative thicknesses between layers appear in both Tables 1 and 3” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, claim 41 is not dependent on claim 40. Also claim 40 is not dependent on claim 41. Therefore, the amendment of claim 41 has no impact whatsoever on the issue of the claims having proper written description in the specification.
Applicant’s claim 42 is a limitation regarding the thickness of the layers. Due to claim 41 being dependent on claim 42, the support for this claim limitation is based solely on the species of Table 2. Therefore, the only proper thicknesses that may be recited in claim 42 must be limited to the thickness values of the layers recited in Table 2. 
With regard to Table 2, as shown above, the only second dielectric layer SiAlOxNy present in this example has a thickness of 2000 nm, the combined thickness of the SiO2 layers (“first dielectric layer”) is 116.55 nm and the combined thickness of all Nb2O5 layers (“ultraviolet light-absorbing layer”) is 43.6 nm. Table 2 has support for a total thickness of first dielectric layers and ultraviolet light-absorbing layers equal to 160.15 nm. As such, Applicant’s specification does not contain support for any possible thickness values within the recited genus of claim 42 that are not these specific thickness values of a second dielectric layer having a thickness of 2000 nm and the combined total thickness of first dielectric layers and ultraviolet light-absorbing layers of thickness of 160.15 nm. Therefore, Applicant’s claim 42 does not have adequate support in the specification for the entire recited genus claimed.

Applicant argues, “With respect to independent claim 14, Fujii, as evidenced by The Laboratory People, fails to teach or suggest all of the limitations of claim 14, as amended. More particularly, Fujii fails to teach or suggest that the at least one ultraviolet light-absorbing layer is disposed on and in contact with the first primary surface” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The third embodiment taught by Fujii et al. explicitly teaches an ultraviolet light-absorbing layer is disposed on and in contact with the primary surface. As such, the rejection over Fujii et al. has been maintained.

Applicant argues, “As it relates to claim 20, it has been amended to further recite ‘a glass composition comprising 60 – 80 mol% of SiO2, 6 – 14 mol% of Al2O3.’ These numbers are well outside of the state range of the The Laboratory People. As such, claim 20 is allowable for at least this additional reason” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 20, the rejection of claim 20 over Fujii et al. has been modified such that claim 20 is now rejection over Fujii et al., in view of Smith, as discussed above.

Applicant argues, “As it relates to claim 21, it has been amended and now recites, in part, that the ultraviolet light-absorbing layer comprises at least one of AlSiOxNy, SnO2, or ZnO. Because neither Fuji nor The Laboratory People recite an ultraviolet light-absorbing layer comprising these materials, claim 21 is allowable for at least this additional reason” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Fujii et al. explicitly teach an ultraviolet light-absorbing layer comprising ZnO in the first embodiment of their invention, as discussed above.

Applicant argues, “The Examiner argues (4/19/2022 OA at page 8) that because a similar deposition method is used for forming the various layers, and that the ultraviolet light-absorbing layer is the same material, the indentation hardness is obvious. However, claim 23 is drawn to the indentation hardness of the article (not the isolated ultraviolet light-absorbing layer) as evidenced by claim 24… Because Fujii does not teach or suggest an indentation hardness of an article, much less a relative indentation hardness between the article and an ultraviolet light-absorbing layer, claims 23 and 24 are allowable for at least this additional reason” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The Examiner notes Fujii et al. teach similar materials used for the substrate (aluminosilicate glass), dielectric layers of the stack (e.g. SiO2, Nb2O5, ZnO, TiO2,) are the same materials as used in the article claimed by Applicant’s claim 14 (see specification, paragraphs [0046], [0049]). Therefore, one of ordinary skill in the art would recognize the article taught by Fujii et al. would encompass similar properties as the article claimed by Applicant.

Applicant argues, “As it relates to claim 41, is has been amended to recite ‘the first dielectric layer comprises SiO2, the second dielectric layer comprises SiAlOxNy, and the at least one ultraviolet light-absorbing layer comprises Nb2O5.’ Because neither Fuji nor The Laboratory People recite each of these materials, claim 41 is allowable for at least this additional area” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 41, the rejection of claim 41 over Fujii et al. has been modified such that claim 41 is now rejection over Fujii et al., in view of Koch, III et al., as discussed above.

Applicant argues, “As it relates to claim 42, it has been amended to recite ‘the second dielectric layer defines a thickness that is greater than a thickness of the first dielectric layer and a thickness of the at least one ultraviolet light-absorbing layer combined.’ Because neither Fuji nor the The Laboratory People recite these relative thicknesses, claim 42 is allowable for at least this additional reason” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Claim 42 was rejected over Lee et al., not Fujii et al. Applicant is directed to the discussion of prior art reference Lee et al.

Applicant argues, “Claim 40 was rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Fujii and further in view of Kiple. As independent claim 14 has been shown to be allowable, Applicant asserts that claim 40 is allowable, at least based on its dependency from claim 14. Applicant, therefore, respectfully requests reconsideration and withdrawal of the § 103 rejection of claim 40” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “With respect to independent claim 14, Lee fails to teach or suggest all of the limitations of claim 14, as amended. More particularly, claim 14 differentiates the ultraviolet light-absorbing layer from the first dielectric layer and the second dielectric layer” (Remarks, Pg. 15).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Lee et al. teach a high refractive index layer of the same composition (Nb2O5) (paragraph [0014) and thickness (paragraph [0076]) as claimed by Applicant (see claims 1 & 17). Therefore, the Nb2O5 high refractive index layers taught by Lee et al. is inherently an ultraviolet light-absorbing layer that would encompass an absorption of greater than 90% at wavelengths from about 100 nm to about 380 nm.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to Lee et al., Applicant repeats the arguments above for claims 23 and 41 (see #17 above).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Applicant argues, “As it relates to claim 42, it has been amended to recite ‘the second dielectric layer defines a thickness that is greater than the thickness of the first dielectric layer and the at least one ultraviolet light-absorbing layer combined.’ Because Lee does not recite any relative thicknesses, much less a similar relative thickness, a prima facie case of obviousness does not exist, particularly in view of the specification composition in claim 41 that are absent in Lee. As such, claim 42 is allowable for at least this additional reason” (Remarks, Pg. 16).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, Lee et al. teach the thicknesses of all the layers, as well as a motivation to optimize the thickness of each layer. Therefore, absent a showing of criticality with respect to the relative thicknesses of the first, second, and UV-light absorbing layers (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired anti-reflective properties. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781